Citation Nr: 1042038	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-06 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 2004.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied entitlement to service connection for 
right ear hearing loss, a bilateral knee disability, and a skin 
disorder.  

In May 2009 the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing is 
of record.

When the case was last before the Board in August 2009, the 
issues on the title page of this decision and the issue of 
entitlement to service connection for a bilateral knee disability 
were remanded for additional development.  Thereafter, in a June 
2010 rating decision, the RO granted service connection for 
bilateral knee disabilities.  As such, the only issues left on 
appeal are those listed on the title page of this decision.

As noted in the August 2009 remand, the issues of 
entitlement to service connection for tinnitus and/or ear 
disease have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss disability is 
etiologically related to active service.

2.  The Veteran does not have a current skin disorder which is 
related to active service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was incurred during active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

2.  A skin disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

Initially, the Board notes that the decision herein is a full 
grant of the benefit sought on appeal as to the Veteran's service 
connection claim for right ear hearing loss.  As such, no further 
discussion regarding the VCAA is required as it pertains to this 
claim.

With respect to the service connection claim for a skin disorder, 
the Board notes that in a July 2004 letter, the RO provided 
notice to the Veteran regarding what information and evidence is 
needed to substantiate his claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  A March 2006 notice letter 
informed the Veteran as to disability ratings and effective 
dates.

Because the notice pursuant to Dingess, supra, came after the 
initial adjudication of the claim, the timing of the notice did 
not comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the Veteran's claim was readjudicated by the RO in May 2010, 
after proper VCAA notice was provided and after the Veteran had 
an opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  The Board concludes that the duty to notify has been 
met.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records and VA treatment records.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is 
satisfied as to compliance with the instructions from its August 
2009 remand.  Specifically, the August 2009 Board remand 
instructed the RO to obtain any VA and private treatment records 
of the Veteran's treatment for right ear hearing loss.  In 
addition, the RO also was to provide the Veteran with a VA 
examination to determine the nature, extent, and etiology of any 
current skin disability.  The remand requested that the VA 
examination be conducted, if possible, during a time when the 
Veteran's skin symptoms were active.  Although the November 2009 
VA examination report reflects no active skin disorder, the Board 
finds that the RO has complied with the Board's instructions and 
that the November 2009 VA examination report substantially 
complies with the Board's August 2009 remand directives.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of a 
current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  To establish continuity of symptomatology, 
the Veterans Court requires a veteran to show "(1) that a 
condition was 'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the post 
service symptomatology."  Barr, 21 Vet. App. at 307.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claims file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

      I.  Right Ear Hearing Loss

Where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing 
during a claimant's period of active military service in order 
for service connection to be granted.  The Court has held that 38 
C.F.R. § 3.385 did not prevent a claimant from establishing 
service connection on the basis of post-service evidence of 
hearing loss related to service when there were no audiometric 
scores reported at separation from service.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held 
that the regulation did not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing "disability" must show, as is 
required in a claim for service connection for any disability, 
that a current hearing disability is the result of an injury or 
disease incurred in service, the determination of which depends 
on a review of all the evidence of record including that 
pertinent to service.  38 U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303 
and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran contends that his right ear hearing loss was caused 
by noise exposure in service.  The February 1984 service entrance 
examination report reveals that pure tone air conduction 
thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
Right 
Ear
5
5
5
5
15
Left 
Ear
20
10
5
5
5

No finding of hearing loss was made at service entrance.  

A September 1986 periodic service examination reveals that pure 
tone air conduction thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
Right 
Ear
5
0
0
0
10
Left 
Ear
5
0
5
0
5

Subsequent audiograms in 1987, 1997, and 2000 note some hearing 
loss.  

A December 1998 retention physical examination report of medical 
history notes that the Veteran indicated that he had experienced 
hearing loss.  He specifically noted that there was no 
significant change in his health since his last physical 
examination except hearing loss in the right ear.  The Veteran 
wrote that on September 21, 1997 he heard a popping sound in his 
right ear.  Ever since that time he has had problems hearing in 
his right ear.

The Veteran complained of hearing loss as service separation and 
the September 2003 separation examination report notes that pure 
tone air conduction thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
Right 
Ear
0
25
20
15
25
Left 
Ear
5
5
0
10
25

The service separation examination report indicates that the 
Veteran was routinely exposed to noise.  The separation 
examination report also notes that the Veteran intended to seek 
VA disability benefits for his right ear hearing loss.

The report of an August 2004 VA audiological examination notes 
that the Veteran's job description in the military was radio 
operator.  The pure tone air conduction thresholds, in decibels, 
were as follows:


500
1000
2000
3000
4000
Right 
Ear
20
25
30
25
25
Left 
Ear
10
5
10
15
30

Maryland CNC tests revealed speech recognition ability of 100 
percent in each ear.  The examiner opined that it is more likely 
than not that the Veteran's right ear hearing loss began during 
service.  The examiner reasoned that, after reviewing the claims 
file, the Veteran had bilateral high frequency hearing loss and a 
conductive component in the right ear during service; however, 
service entrance hearing examination was normal.  

A November 2007 VA audiology report notes that the Veteran's 
hearing showed no significant change since the previous 
audiologic examination in August 2004.  Word recognition scores 
were 88 percent in the right ear and 96 percent in the left ear.  

After reviewing the medical evidence of record, and giving the 
Veteran the benefit of the doubt, the Board finds that service 
connection is warranted for right ear hearing loss.  In this 
regard, the Board notes that the evidence of record does not show 
that at any time the Veteran's impaired hearing met the threshold 
requirements of 40 decibels in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz, or at least 26 decibels in any three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz.  However, 
the November 2007 VA audiology treatment record shows that the 
word recognition score for the right ear is less than 94 percent.  
38 C.F.R. § 3.385. 

Without evidence of hearing loss disability, as defined by 
38 C.F.R. § 3.385 for VA disability compensation purposes, there 
is no basis on which to grant service connection for hearing 
loss.  Notably, there is no specific information in the November 
2007 VA treatment record indicating whether the word recognition 
scores were based upon the Maryland CNC test.  However, the Board 
notes that the audiology reports were recorded by a VA 
Audiologist.  As such, the Board finds that the Veteran should be 
given the benefit of the doubt in this respect, especially 
because the Veteran's service involved regular noise exposure, 
his in-service hearing tests show hearing loss (albeit not to the 
level required by VA to warrant hearing loss disability), and the 
August 2004 examiner provided a positive nexus opinion connecting 
the Veteran's current hearing loss to service.  

For these reasons, the Board finds the evidence is at least in 
equipoise and, therefore, the Veteran's claim for service 
connection for hearing loss is granted.  

      II.  Skin Disorder

The Veteran claims that he has a skin rash that first began 
during service.  Service treatment records show diagnoses of 
contact dermatitis in August 1987, October 1987, and November 
1998.  A January 1985 service treatment record shows a diagnosis 
of jock itch.  A November 1987 service treatment record notes a 
diagnosis of eczema versus contact dermatitis.  However, the 
September 2003 separation examination shows that examination of 
the skin was normal.

The Veteran was afforded a VA skin examination in August 2004.  
The diagnosis was no skin disease found.  The examination report 
indicates that the Veteran stated that the rash on his upper legs 
and thighs occurs approximately once a month.  The Veteran stated 
that his rash has been recurring since 1992.  

At the hearing before the undersigned Veterans Law Judge in May 
2009, the Veteran stated that the rash affects his lower thighs 
and lower trunk, and that the rash causes itching and redness.  
He stated that the rash is worse in the summer.  He indicated 
that at the time of the August 2004 VA examination, his rash was 
not that bad. 

A November 2009 VA examination report notes that the Veteran 
indicated that he has had a rash on his upper, inner legs with 
mild pruritus.  He stated that the rash has occurred on and off 
ever since he returned from Iraq in 1991.  On examination, there 
was no erythema, scaling, or erosions.  The examiner diagnosed 
xerosis (dry skin) only.  The examiner stated that there was no 
evidence of any rash or dermatitis on physical examination.  The 
examiner opined that the xerosis (dry skin) was not related to 
service.

The Veteran's VA outpatient treatment records do not show 
treatment for any skin rash.

The Veteran has now had two VA examinations, during which times 
he has presented with no skin symptoms.  He has also produced no 
other medical records documenting any skin disorder.  
Consequently, there is no finding of a skin disorder during the 
period of the claim (the claim for entitlement to service 
connection for a skin disorder was filed in April 2004).  The 
Board notes that, in the absence of proof of a current 
disability, there can be no valid claim for service connection.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  The 
requirement that a current disability be present is satisfied 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim...even though the disability resolves prior to the 
Secretary's adjudication of the claim."  McClain v. Nicholson, 21 
Vet. App. 319 (2007).  However, in this case VA examinations in 
2004 and 2009 show no current skin disease.  The Veteran's VA 
treatment records are negative in this regard as well.

The Veteran does not contend, and the file does not show, that 
the examination was inadequate for rating purposes.  Rather, the 
VA examinations are adequate because, as shown below, they were 
based upon consideration of the Veteran's prior medical history, 
his assertions and current complaints, and because they describes 
the skin disability in detail sufficient to allow the Board to 
make a fully informed determination.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 
(1994)) (internal quotations omitted).  The Board accordingly 
finds that remand for a new examination is not required at this 
point. See 38 C.F.R. § 3.159(c)(4).

The Board acknowledges that the Veteran is competent to describe 
his skin rashes despite the lack of contemporaneous medical 
evidence.  Notably, lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Although the Veteran is 
competent to report that he has experienced skin symptoms since 
military service, the Board finds that the Veteran's statements 
are not credible.  The Veteran's statements are inconsistent with 
the evidence of record.  As noted above, although there were skin 
diagnoses during service, no skin abnormalities were evident when 
he was examined for service separation.  Moreover, there is no 
current diagnosis of any skin disorder except for dry skin, and 
the only medical opinion on point states that it is not related 
to military service.  At this point, the Veteran has had a VA 
examination during the summer and fall months, and on neither 
occasion was he diagnosed with any skin disorder.  Moreover, the 
medical opinion on point weighs heavily against the Veteran's 
claim.  In 2004 no skin disability was found and again in 2009, 
after the examiner reviewed the Veteran's claims file and 
examined the Veteran, the examiner rendered an objective opinion 
against the Veteran's claim based on the evidence of record.  As 
such, the medical opinions are more probative than the Veteran's 
lay assertions.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007).

Service connection for a skin disorder is denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.


ORDER

Entitlement to service connection for right ear hearing loss is 
granted.

Entitlement to service connection for a skin disorder is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


